Notice of Pre-AIA  or AIA  Status
Claims 1, 3, 5-11, 13 and 15-21 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues the claims as amended clearly set forth a practical application by determining an evaluation parameter and giving an evaluation value with the additional claim elements. The Examiner disagrees, the additional element of a camera in the claims is used in a mere data gathering capacity. Mere data gathering is not indicative of a practical application. Additionally, the determination of an evaluation parameter giving of an evaluation value is an abstract application within the field of simulation. As the proposed practical application is directed to the abstract idea itself, it cannot supply the inventive concept that renders the invention significantly more than the abstract idea. Thus, when looking at the claims as a whole, they are not integrated into a practical application.
Applicant argues new claims 20 and 21 set forth eligible subject matter under 101. The Examiner disagrees and notes the limitations of 20 and 21 are abstract ideas that were pulled from the previously addressed independent claims. The limitations are still abstract, do not 
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the Claims is Maintained.
Applicant argues, the newly amended subject matter that has not been previously considered or examined. As such, the Examiner believes that the updated 103 rejection below addresses the newly amended subject matter and all of Applicant’s arguments. See 103 rejection below. 
Applicant argues, Oami does not teach statistical data. The Examiner notes that Applicants argument is moot as Nishiyama is cited as teaching statistical data. 
Applicant argued during the interview of 9/16/2021, that the statistical data of Applicant’s invention was different than the statistical data cited in the references. The Examiner disagrees and points Applicant to the specification as filed. During a review of the specification, an explicit definition for “statistical data” could not be found. On page 8, second paragraph, the specification states “statistical data (typically, a histogram of the feature quantities)”; page 9 Last paragraph “the evaluation parameter is the statistical data on the feature quantities regarding the attributions or the behaviors of the retrieval targets”; twice in page 10 first paragraph “statistical data (the evaluation parameters)”; page 12 first paragraph “statistical data (histogram)”; and additional paragraphs of the specification reiterate the above. Therefore when giving the claim term the broadest reasonable interpretation in light of the specification, statistical data can be interpreted as histogram data or evaluation parameter data. Here the cited 
Therefore, the 103 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining a query, determining an evaluation method and evaluating targets in an image based on the determined evaluation method, and displaying the result. 
Step 1: Claims 1, 3, 5-9 and 20 are directed to an apparatus, which is a statutory category of invention. Claim 10 is directed to a display, which is an apparatus, which is a statutory category of invention. Claims 11, 13, 15-19 and 21 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1, 3, 5-11, 13 and 15-21 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 10 and 11 are directed to the abstract idea of retrieving a targeted person, constituting an abstract idea based on mental processes related to concepts obtain a first query including a first expression that describes a difference of one object from other objects retrieval targets within the image;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind. Similarly, the limitation of “determine an evaluation method for retrieval targets according to the first query; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind. Additionally, the limitation of “evaluate the retrieval targets with the determined evaluation method, wherein … determines an evaluation parameter for evaluating the retrieval targets according to the first query, wherein the evaluation parameter is statistical data on feature values, and wherein … determines to give an evaluation value as the evaluation method such that a greater evaluation value is given to a retrieval target having a feature value that is further from a reference axis of the statistical data.” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 11 are directed to methods performed by a processor and memory that perform the steps of the abstract idea. The system is recited at a high level of generality in the claims, such that it amounts to no more than mere instructions to apply the exception using a generic computing system. The additional elements (i.e. memory, processor, display controller, display, camera), and a display controller in claim 21, do not impose any meaningful limits on practicing the abstract idea, they merely use a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) This indicates that the judicial exception is not integrated into a practical The claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. memory, processor, display controller, display, camera), and a display controller in claim 21, when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The limitation of generating an image including objects from a camera is extra solution activity. (MPEP 2106.05(G)) This limitation is pre-solution activity of gathering data for use in the apparatus. The limitation of displaying a retrieval target and evaluation value is also extra solution activity. This limitation is post solution activity used to output a result and is not integrated into the claim as a whole. (MPEP 2106.05(G)) The limitation of a display of the respective retrieval target with a corresponding evaluation value, or a display of the corresponding retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target is also extra 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 3 and 13 are directed to defining the evaluation parameter, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 5 and 15
Dependent claims 6 and 16 are directed to further explaining how the evaluation value for the targets is assigned, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 7 and 17 are directed to further performing the query twice and fining a target that has the highest value when evaluated by the two queries, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 8 and 18 are directed to further explaining how the evaluation value for the targets is assigned, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 9 and 19 are directed to indicating an evaluation result, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 20 and 21 are directed to choosing a retrieval target for display, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1, 3, 5-11, 13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. USPPN 2012/0201468 (hereinafter “Oami”) in view of Nishiyama et al. USPPN 2013/0185288 (hereinafter “Nishiyama”)
Regarding claim 1, Oami teaches a memory having computer executable components stored therein; and a processor communicatively coupled to the memory, the processor configured to ([0035]-[0036], A clothing feature extraction device is installed in the memory of the computer and run on the processor)
obtain a first query including a first expression that describes a difference of one object from others as retrieval targets within the image; (Figure 2, 10, [0039]-[0040], [0049], [0076]-[0079], [0083], [0092], A clothing query text is received, and clothing is analyzed in an image to determine it is a match, by only matching with similar clothing, not matching shows a difference between the analyzed clothing and clothes in the clothing query)
determine an evaluation method for retrieval targets according to the first query; and (Figure 2, 9, [0015]-[0021], [0081]-[0087] Based on the query text received, a feature query is generated to evaluate the feature on a histogram)
evaluate the retrieval targets with the determined evaluation method, (Figure 2, 9, [0015]-[0021], [0085]-[0093], Based on the evaluation method, clothing features are analyzed and the number of matching results is generated)
the processor determines an evaluation parameter for evaluating the retrieval targets according to the first query, (Figure 2, 6, 10, [0039]-[0040], [0049], [0076]-[0079], [0083], [0092], based on the clothing text query, evaluation parameters are determined)
Oami does not explicitly disclose a camera to generate at least one image including objects of persons or clothing on the persons; wherein the evaluation parameter is statistical data on feature values, and wherein the processor determines to give an evaluation value as the evaluation method such that a greater evaluation value is given to a retrieval target having a feature value that is further from a reference axis of the statistical data.
Nishiyama teaches a camera to generate at least one image including objects of persons or clothing on the persons; (Figure 1, [0028]-[0031], [0045] [0081], an image, containing a plurality of items including those on persons, is recorded by a camera)
wherein the evaluation parameter is statistical data on feature values, and (Figure 3, [0049]-[0052], [0059]-[0061], the feature values are numerically calculated, data is shown in the histogram and a degree of similarity is calculated)
Examiner’s Note: This flows into the system Oami as equations 1-13 are used by the invention of Oami. These equations use numerical data. The Nishiyama reference is cited in the interest of compact prosecution.

wherein the processor determines to give an evaluation value as the evaluation method such that a greater evaluation value is given to a retrieval target having a feature value that is further from a reference axis of the statistical data. (Figure 3, 8, 11, [0049]-[0052], [0059]-[0061], [0067], [0069]-[0070], [0107], A histogram is generated with predetermined values in the reference axis and the values are summed into each sections and are given higher values depending on where they are on the axis; The values are numerically calculated to determine the feature values) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Oami with Nishiyama as both references deal with detecting clothing within an image, in order to implement a system that takes in an image with a camera, evaluates that image with a histogram and displays the results. Nishiyama would modify Oami by adding a camera, display and histogram reference axis. The benefit of doing so is the user can efficiently search for a product of interest to the user. (Nishiyama [0111])

Regarding claim 3, Oami and Nishiyama teach the limitations of claim 1. Oami also teaches wherein the … data is … data on feature values regarding attributions or behaviors of the retrieval targets. ([0053]-[0057], [0078]-[0083], after a clothing feature is chosen, a histogram (statistical data on feature quantities) is used to represent the clothing feature; clothing features can be types of clothing such as shirts and jackets, or colors such as white and blue (attributions)) 
Oami does not explicitly teach statistical data, wherein the processor determines to give an evaluation value such that as a feature value of a retrieval target corresponding to the statistical data determined as the evaluation parameter is further from the reference axis of the statistical data, a greater evaluation value is given to the retrieval target.
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)
Examiner’s Note: This flows into the system Oami as equations 1-13 are used by the invention of Oami. These equations use numerical data. The Nishiyama reference is cited in the interest of compact prosecution.
wherein the processor determines to give an evaluation value such that as a feature value of a retrieval target corresponding to the statistical data determined as the evaluation parameter is further from the reference axis of the statistical data, a greater evaluation value is given to the retrieval target. (Figure 3, 8, 11, [0049]-[0052], [0059]-[0061], [0067], [0069]-[0070], [0107], A histogram is generated with predetermined values in the reference axis and the values are summed into each sections and are given higher values depending on where they are on the axis; The values are numerically calculated to determine the feature values)


Regarding claim 5, Oami and Nishiyama teach the limitations of claim 1. Oami also teaches wherein the processor determines the evaluation method and the … data corresponding to the first query based on corresponding information indicating a correspondence between a word, an attribution or a behavior, ([0053]-[0057], [0078]-[0083], the evaluation parameter is determined based on the input of the user, in the case of blue shirt, it is broken up into color blue and type of clothing shirt)
and a direction in which the evaluation value increases, ([0053]-[0057], [0078]-[0083], as the clothing feature is mapped on the color histogram, correct matches are mapped higher, resulting in peak values)
and the first query ([0053]-[0057], [0078]-[0083], the evaluation parameter is determined based on the input of the user)
Oami does not explicitly disclose statistical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 6, Oami and Nishiyama teach the limitations of claim 1. Oami also teaches the processor determines an evaluation value for each retrieval target of a plurality of the retrieval targets based on the feature value of a retrieval target corresponding to the … data determined and based on the … data, ([0053]-[0057], [0078]-[0083], The person search ranks the people search in descending order from the greatest to least match based on the evaluation parameter used in the feature matching part.)
and determines at least a retrieval target whose evaluation value is maximum, as an evaluation result. ([0053]-[0057], [0078]-[0083], [0090], The person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part.)
Oami does not explicitly disclose statistical data
Nishiyama teaches statistical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 7, Oami and Nishiyama teach the limitations of claim 1. Oami also teaches the processor obtains a query that includes the first query and a second query including a second expression belonging to an individual, ([0078] the processor receives multiple queries with absolute expressions such as white shirt, blue jacket and black trousers worn by a person)
the processor analyzes the query to determine first … data corresponding to the first query, and second evaluation … data corresponding to the second query, and ([0053]-[0057], [0078]-[0083], in relation to each query, the results are mapped on a histogram)
the processor determines a first evaluation value and a second evaluation value for each retrieval target of the retrieval targets, the first evaluation value indicating an evaluation value based on the first … data, the second evaluation value indicating an evaluation value based on the second evaluation parameter, ([0053]-[0057], [0078]-[0083], [0090], For each clothing feature the person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part.)
determines a final evaluation value based on the first evaluation value and the second evaluation value, and determines at least a retrieval target that has a maximum final evaluation value, as an evaluation result. ([0053]-[0057], [0078]-[0083], [0090], For each clothing feature the person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part. As the clothing feature matching part can be based on multiple queries, the end result of the person search can be a maximum single result based on the queries)
Oami does not explicitly disclose statistical numerical data
statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 8, Oami and Nishiyama teach the limitations of claim 7. Oami also teaches wherein the processor determines the evaluation method such that as a feature value of the retrieval target corresponding to the first … data is further from a reference axis of the first … data, a first evaluation value given to the retrieval target increases, ([0053]-[0057], [0078]-[0083], [0090] The peak values of the colors, as mapped on the histogram, relating to the clothing features is adjusted in response to the color ratio; This higher ratio can be applied to the person wearing the specific clothing from the query; The farther a pixel is from the center axis, the symmetry data increases)
and as a feature value of a retrieval target corresponding to the second … data nears a feature value corresponding to the second query, a second evaluation value given to the retrieval target increases. ([0053]-[0057], [0078]-[0083], [0090], The peak values of the colors, as mapped on the histogram, relating to the clothing features is adjusted in response to the color ratio; This higher ratio can be applied to the person wearing the specific clothing from the query; The farther a pixel is from the center axis, the symmetry data increases)
Oami does not explicitly disclose statistical numerical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 9, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches wherein the processor is further configured to indicate an evaluation result by the evaluating. ([0036], [0079], [0090], The program is run on a computer that can display the results of the evaluation on a display)

In regards to claim 10, it is the display embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 11, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 13, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 15, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 16, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 17, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 18, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oami in view of Nishiyama, and in further view of Benefiel et al. USPPN 2018/0049496.

Regarding claim 20, Oami and Nishiyama teach the limitations of claim 1. Oami also teaches with respect to the first query, the farther that a retrieval target having a feature value is from a reference axis of … data … on feature values corresponding to the first query, the greater the evaluation value given to that … farther retrievable target, ([0054], the farther the deviation of a pixel from an axis proximate to the center of a person, the symmetry deviation factor will have and increased value)
Oami does not explicitly teach the apparatus further comprises a display controller to control to display a respective retrieval target within the image and the evaluation value for that respective retrieval target and to indicate based on the first query (1) a display of the respective retrieval target with a corresponding evaluation value, or (2) a display of the respective retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target.
Nishiyama teaches the apparatus further comprises a display controller to control to display a respective retrieval target within the image and the evaluation value for that respective retrieval target and to indicate based on the first query (1) a display of the respective retrieval target with a corresponding evaluation value, or (2) a display of the respective retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target. (Figure 1, 3, 4, 8, 11, 13, 16, [0021], [0028] [0049]-[0052], [0059]-[0061], [0067], [0069]-[0070], [0107], a histogram, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Oami with Nishiyama as both references deal with detecting clothing within an image, in order to implement a system that takes in an image with a camera, evaluates that image with a histogram and displays the results. Nishiyama would modify Oami by adding a camera, display and histogram reference axis. The benefit of doing so is the user can efficiently search for a product of interest to the user. (Nishiyama [0111])
The combination of Oami and Nishiyama does not explicitly teach the reference axis being one of an average value or a variance value
The Benefiel reference teaches the reference axis being one of an average value or a variance value ([0099], the x axis of the histogram is a difference between a value and the average value (variance))
Since the display of data is a key factor in determining the results of an evaluation, whether it be on a graph or histogram, the most common way to quantify those results is to give the reference axis a scale. As discussed by Benefiel, those of ordinary skill in the clothing industry have resorted to using a variance in the reference axis of a histogram. This practice is well known in the clothing industry and would follow in the clothing detection industry where the quantification of results is also crucial. 

In regards to claim 21, it is the method embodiment of claim 20 with similar limitations to claim 20, and is such rejected using the same reasoning found in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jing et al. USPPN 2015/0134688: Also teaches recognition of clothing objects from a camera image using a query. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147